Title: Memorandum from Albert Gallatin, [ca. 28 November] 1810
From: Gallatin, Albert
To: Madison, James


[ca. 28 November 1810]
President’s message
Might not the introduction, including the statement of French proceedings have a stronger colour of congratulation if not exultation of the change since last session 1. by marking more pointedly the effect produced by the last law—2. by hinting that the embarrassment heretofore experienced in deciding on proper measures was principally owing to the pressure from both belligerents, which being now removed leaves us at liberty to pursue without hesitation the course clearly pointed out by our present situation—3. by anticipating in consequence unanimity in the measures to be adopted or persevered in.

3d. paragraph. 2d page—the words from “and the” in 2d line to “commerce” in 4th line might I think be struck out
4th paragraph. This seems to throw rather too great a gloom on the present prospect, which might be avoided by expressing less disappointment at the non-restoration and a greater hope of its taking place. In the view I have taken of our position, the paragraph may defeat our object, by enlivening federalism & damping the spirits of our friends. I see less danger in assuming the ground that France has done & means to do us justice than in showing contrary apprehensions.
5th. paragraph May not the opinion be expressed that the orders of April being only an extensive blockade, their principle is the same with that of nominal blockades, & that the repeal of the first implies that of the last. The law under which Erskine’s arrangement was made contemplated the orders of Nover. which were of a totally different character. The law of last session contemplated the orders of April and all other orders of the same nature. Does not this justify & impel a difference of conduct in the Executive under the two laws.
(NB. alledged basis repeated twice in two lines)
7th. paragraph “revision of commercial laws”—this may be misunderstood. What is wanted is not an alteration in the principle, but an explanation which may remove any doubt of construction, principally as relates to the definition of what shall be a revocation by Great Britain, legally producing non-importation. But either here, or in the manufactures, or in the financial paragraph, it appears to me requisite to state that as the effect will be a diminished revenue, an increase of duties has become necessary.
Last paragraph but one “Manufactures”—temporary privations are nothing, but what manufactures ought to compensate for, is the loss in the price of our agricultural products. May not losses be substituted to privations. The recommendation to protect agt. importations & to foster by duties is I think too much in detail. Is not the last as it is expressed a direct recommendation to renew the Duty on salt? To this I have no objection. Will it not be said that if the impulse now given was alone wanted to establish, it is un-necessary to do any thing more? As I want duties for revenue purposes, I am somewhat apprehensive that a direct demand for protection of manufactures (on which Subject there will be a difference of opinion) may defeat the object.
Last paragraph—What measure should be adopted by Congress in that respect it is difficult to say; but if any is in view, it should I think be more distinctly designated. Foreign nations injure us in that respect in two ways 1st. by laying higher duties on our articles than on similar ones coming from other countries, for instance lumber in England; & this affects our agriculture and internal industry—2d by giving a preference to our articles when imported in their own vessels; & that affects our navigation. This paragraph alludes only to the last evil, which is not greater than the first & at least as difficult to repel by counter-regulations.

Financial paragraph will be ready in a couple of days

Should not the subject of licenses be introduced in the Message?

Is there any objection to invite on public grounds a revision of the act respecting the compensation of foreign ministers & consuls.

It may be stated that the land laws &a. have been arranged & printed according to law and the books waiting order of Congress. Should not at some time the orders of removal of intruders be communicated?

